/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       April 21, 2014

                                   No. 04-14-00062-CV

                             Steven STAMPS and Eva Stamps,
                                       Appellants

                                             v.

                                     Alva Elia RUIZ,
                                        Appellee

                From the 365th Judicial District Court, Dimmit County, Texas
                          Trial Court No. 12-08-11759-DCVAJA
                     Honorable Amado J. Abascal, III, Judge Presiding


                                      ORDER
        After the court reported filed a notification of late reporter’s record, we ordered
appellants to provide written proof to this court that the reporter’s fee has been paid or
arrangements have been made to pay the reporter’s fee. The appellants have now filed written
proof that arrangements have been made to pay the reporter’s fee. We therefore ORDER the
court reporter, Patricia Salinas, to file the reporter’s record on or before May 21, 2014.



                                                  ___________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of April, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court